DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson WO 2019/222742 A1, in view of Germanakos U.S. PAP 2020/0226479 A1 further in view of Bala U.S. PAP 2019/0333078 A1.

Regarding claim 1 Hendrickson teaches a computer system (Systems and methods are described for automated, user-configurable, unique, hyper personalized and specific to the engagement, objective and/or transaction, rules based human and machine workflow management system, see abstract) comprising:
 a processing unit operatively coupled to memory (a processor operable to execute those instructions to perform the disclosed methods, see page 5); 
and an artificial intelligence (AI) platform in communication with the processing unit, the AI platform including one or more tools configured to dynamically provide a rating from content commentary of a review of a topic (Systems, machine learning, artificial intelligence, and/or natural language processing can be used to identify, review, score, filter, display and categorize various forms of content, communications and collaborations, see abstract), comprising: 
a natural language (NL) manager configured to access the review comprising the content commentary associated with the topic and apply natural language processing (NLP) to the content commentary of the accessed review to generate machine-readable topic data and machine-readable sentiment data, the topic data and the sentiment data being derived by the NLP from the content commentary of the accessed review (Natural language processing (NLP) analysis of the received data can be used to identify weighted facts, categories, and entities. The initial NLP, AI, and ML analyses can inform review assignments for and categorization of data before tunneling the data to machine review or a human network of experts in the identified categories, see page 16); 
an AI manager configured to apply AI to the sentiment data and the topic data, (NLP may be used to extract information about supporting factors and recommendations, such as sentiment, entities and keywords (i.e., Location - US, Food Services, etc.), and categories of the data and RFs therein, see pages 19-20) to: 
dynamically identify at least one topic category associated with the topic data (NLP may be used to extract information about supporting factors and recommendations, categories, see page 20); 
dynamically assess a dynamic value to the dynamically identified sentiment (Confidence scores returned from those NLP and ML processes can be captured. See page 20;  the real-time action rules-based system monitors user-configured notifications and manages recognized and newly discovered relevant factors and processes the information recognized relevant factors are weighted by sentiment, see page 24); 
and dynamically assess a dynamic rating for the accessed review based on the dynamic value (Upon initiation of coverage, the real-time action rules-based system monitors user-configured notifications and manages recognized and newly discovered relevant factors and processes the information recognized relevant factors are weighted by sentiment, relevance, or other metrics and searched for. Search results are then analyzed to identify new, previously unrecognized relevant factors which are then input-back into the system in an iterative fashion such that factors embodying several degrees of separation are searched and analyzed to uncover new information that may impact the company analysis, see page 24); 
and a director, operatively coupled to the AI manager , the director configured to generate output data, the generated output data being based on the dynamic rating (an initial analysis can provide multiple outputs including a preliminary ranking or score for various parameters such as accuracy or credibility. Another output may include identification of subject matter topics in the content and matching sections of the content with one or more specific human or machine reviewers having a threshold rating in that subject matter, see pages 8-9).  

However, Hendrickson does not teach a natural language (NL) manager to access the review comprising the content commentary associated with the topic and apply natural language processing (NLP) to the content commentary of the accessed review to generate machine-readable sub-topic data and machine-readable sentiment data, the sub- topic data and the sentiment data being derived by the NLP from the content commentary of the accessed review; 
an AI manager to apply AI to the sentiment data and the sub-topic data.
	In a similar field of endeavor Germanakos teaches systems, methods, and computer-readable media for analysis of data that is generated through the testing of software. In some implementations, the analysis module(s) 112 may employ the taxonomy 116 to perform a qualitative data analysis as an iterative modular learning process, see par. [0043].  The first level of the taxonomy can describe its main categories, e.g., as the higher level of abstraction of the predetermined organization of information. The taxonomy can include four different conceptual depths (e.g., cycles) of categories, which can provide a holistic understanding and knowledge of the qualitative data analysis process while at the same time acquiring or improving various related skills such as prioritization and formulation of action plans for analyzing certain types of feedback items. In the taxonomy, the goal-directed categories can include categories for Discover, Learn, Monitor, and Act, see par. [0044]. Moreover, vertical exploration within a stage reflects a perpendicular movement to each category for assigning different and more inclusive semantic meaning to a feedback item with respect to a task. The extracted knowledge follows a progressive transformational route combining the experiences and knowledge of the team members converting a feedback item from a global abstraction to a concrete fact with a specific meaning and associations. In the taxonomy the various categories can be decomposed in different classifications. Each category can be decomposed into sub-categories and in turn into operations (e.g., describing functions towards realizing the various sub-categories in a specific context, situation or location), see abstract. The various comments can be analyzed to determine similarities between comments and to determine whether the comments are similar enough to be clustered together, based on their semantic meaning and/or common actions or action goals. Clusters of comments refer to the (e.g., semantically) same or similar topic, or can otherwise reflect a determination that a group of comments are to be addressed together through a same eventually determined action. The determination may occur during a Discover phase, where the feedback items are checked and an attempted understanding at how those items are semantically related and can be fit together, or alternatively based on common future actions. In one instance, a first suggestion would be made by sentiment analysis (e.g., using a natural language processor (NLP)), and a text analyzer/algorithm would propose a first grouping of the existing items, see par. [0063].
It would have been obvious to one of ordinary skill in the art to combine the Hendrickson invention with the teachings of Germanakos for the benefit of improving various related skills such as prioritization and formulation of action plans for analyzing certain types of feedback items, see par. [0044].
However Hendrickson in view of Germanakos does not teach, the topic comprising a good and/or service; the sub-topic category representing an aspect of the good and/or service; dynamically identify a sentiment towards a quality of the aspect of the good and/or service based on the sentiment data; and the value reflecting the quality of the aspect of the good and/or service.
In the same field of endeavor Bala teaches methods and systems of assessing aggregate sentiments, see abstract. Bala’s invention relates to a method and system for the generation of a long-term numerical index that provides an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment. The numerical index may be indicative of a value of an entity in the area of interest, see par. [0004]. FIG. 1 illustrates a preferable embodiment of the invention comprising a sentiment analytic engine 1, which comprises a sentiment score interpreter 2 that gathers, quantifies, and measures sentiment feedback information corresponding to an informative item in an area of interest 5. In some embodiments, the areas of interest may relate to different categories or metrics relating to an entity. The areas of interest may relate to different ways of measuring value, finances, performance, image, publicity, responsibility, or activity of an entity. The areas of interest may be of interest to an investor who may want to invest in an entity, purchase or acquire products and services from the entity, or provide products and services to the entity, see par. [0046]. In some specific applications of the invention, the areas of interest may be economic entities such as corporations and the sentiment indices may relate to measures in domains including; product innovation/integrity, see par. [0129]. Product integrity & innovation may focus on the quality and innovativeness of products and service, see par. [0133]. In some embodiments, a confidence 570 and/or quality 580 of for the numerical score 560 may be provided. The confidence and/or quality  may be calculated. A quality  value 580 may be indicative of a concentration and/or freshness of observer input. A higher numerical quality value may correlate to greater concentration and/or freshness of observer input, see par. [0226].
It would have been obvious to one of ordinary skill in the art to combine the Hendrickson in view of Germanakos invention with the teachings of Bala for the benefit of assessing aggregate sentiments over time to generate an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment, see par. [0004].

Regarding claim 2 Hendrickson teaches the computer system of claim 1, wherein: 
the AI manager  is configured to apply AI to : 
identify a static value for the accessed review, the static value provided by an entity that prepared the review (relevant factors may include previously recognized relevant factors, see page 15); 
and assess a static rating based on the static value (Current market values may be used to compare to past recommendations to rate how credible the recommendation was and can be analyzed using the AI tools to identify correlations between various data points and market value in order to modify and inform data points to look for in future analysis, see par. [0017]); 
and  32 Attorney Docket No. P201903381US01the generated output data is based on the dynamic rating and the static rating (unrecognized relevant factors that are subsequently recognized within the industry and/or community (PURFS), and still unrecognized relevant factors (SURF) that are still not recognized within the community and/or industry, see par. [0015]).  
Regarding claim 3 Germanakos teaches the computer system of claim 1, wherein: 
the AI platform is configured to access a plurality of reviews comprising content commentary associated with the topic category and, for each of the accessed reviews, apply NLP to the content commentary of the accessed review to generate machine- readable respective sub-topic data and machine-readable respective sentiment data associated with the accessed review, the respective sub-topic data and the respective sentiment data of the accessed review being derived from the content commentary of the accessed review (he input data including comments created by end-users interacting with the software; generating one or more clusters of the comments, each cluster including a subset of the comments that are semantically similar; see par. [0005]); 
the AI manager configured to apply AI to  dynamically identify at least one sub-topic category associated with the sub-topic data comprises, for each of the accessed reviews, the AI manager  configured to apply AI to  dynamically identify at least one respective sub-topic category associated with the respective sub-topic data of the accessed review (Subsequently, in the taxonomy the various categories can be decomposed in different classifications as follows. Each category can be decomposed into sub-categories, see par. [0046]); 
the AI manager  applying AI to  dynamically assess a dynamic value to the dynamically identified sentiment comprises, for each of the accessed reviews, the AI manager  configured to apply AI to  dynamically assess a respective dynamic value to the dynamically identified sentiment of the accessed review (The insights into the research results can be presented through a UI with multiple smart cards that present the collected data, outcome of prior calculations and decisions. The information presented in the cards may be dynamically connected to the analysis module and updated in real time as further information is received and generated, see par. [0090]); 
the AI manager  configured to apply AI to  dynamically assess a dynamic rating for the accessed review based on the dynamic value comprises the AI manager  applying AI either  to (a) dynamically assess respective dynamic ratings for the accessed reviews based on the respective dynamic values and determine the dynamic rating based on the respective dynamic ratings, or (b) dynamically assess the dynamic rating based on the respective dynamic values of the accessed reviews (Insights refer, generally, to the results of all the calculations and algorithms that take place during each phase and fused to the Smart Overview and visual cards for monitoring and further guided exploration in the data set e.g., the system can drill in having a specific value/result. Therefore, insights might include statistical outcomes/graphs/data visualizations/tables for comparison, trends, and frequencies, among others, see par. [0090]); 
and the generated output data is based on the dynamic rating of the accessed reviews (sights might include statistical outcomes/graphs/data visualizations/tables for comparison, trends, and frequencies, among others. The insights into the research results can be presented through a UI , see par. [0090])  
Bala teaches the AI manager  configured to apply AI to  dynamically identify a sentiment towards a quality of the aspect of the good and/or service based on the sentiment data comprises, for each of the accessed reviews, the AI manager  configured to apply AI to  dynamically identify a respective sentiment towards a quality of the aspect of the good and/or service based on the respective sentiment data of the accessed review (sentiment that is generated may provide observers with feedback of the values of the sentiment index or indices associated with the area of interest, enabling further sentiment input by additional observers. The feedback provided to an observer may incorporate or aggregate values of the sentiment index or indices from other observers, see par. [0042]; Product integrity & innovation may focus on the quality and innovativeness of products and service, see par. [0133]); 

Regarding claim 4 Hendrickson teaches the computer system of claim 3, wherein: 
33 Attorney Docket No. P201903381US01the AI platform is configured to access personal characteristic data of an entity (the dynamic aspects of the invention allow for continuous monitoring of changing facts and user feedback captured in previous steps for validating and updating recommendations, see page 18); 
and identify at least one area of interest from the accessed personal characteristic data (initial machine analysis of content, communication and collaboration may identify one or more subject matter or other classifications for any piece of content and, matching those classifications to human and other machine participants according to their ranking in that area, see page 4); 
and the AI manager  is configured to, for each of the accessed reviews, dynamically determine whether or not the at least one respective sub-topic category shares commonality with the identified at least one area of interest (Custom natural language processing, and other machine content analysis methods algorithms may be designed for each field or subject matter area to recognize and analyze content in that area. Machine learning algorithms can be trained on content elements consisting of human and/or machine-verified content and its associated rating or score to identify unseen or previously unknown features common to high quality to true content, and also used to customize processes specific to the audience or objective, see page 4); 
and the generated output data is based on the dynamic rating of the accessed reviews for which the respective at least one sub-topic category shares commonality with the identified at least one area of interest, and wherein the generated output data is not based on the dynamic rating of the accessed reviews for which the respective at least one sub- topic category does not share commonality with the identified at least one area of interest (Such an initial analysis can provide multiple outputs including a preliminary ranking or score for various parameters such as accuracy or credibility. Another output may include identification of subject matter topics in the content and matching sections of the content with one or more specific human or machine reviewers having a threshold rating in that subject matter. Scores for the content from one or more human or machine reviews can be configured and then compiled to provide a rating or score for the content which can then be configured and/or filtered for display distribution, publishing, consuming, and/or delivery to a third or multiple parties, see page 8-9). 
Regarding claim 5  Hendrickson teaches the computer system of claim 3, wherein: the AI platform is configured to: 
access personal characteristic data of an entity (user profiles, see page 20); 
identify at least one area of interest from the accessed personal characteristic data (h a user interface provides relevant factors to the user based, for example, on an interest in a company, see page 27); 
and the AI manager  is configure to, for each of the accessed reviews: dynamically determine whether or not the at least one respective sub-topic category shares commonality with the identified at least one area of interest, identify a respective static value for the accessed review (initial machine analysis of content, communication and collaboration may identify one or more subject matter or other classifications for any piece of content and, matching those classifications to human and other machine participants according to their ranking in that area, can funnel the relevant content to the participant for machine, human, crowd, and/or community configuring, filtering, display, review and rating, see page 4); 
and assess a respective static rating based on the respective static value for the accessed review; the generated output data is based on the dynamic rating and the respective static ratings of the accessed reviews for which the respective at least one sub- topic category shares commonality with the identified at least one area of interest; and the generated output data is not based on the dynamic rating and the respective static ratings of the accessed reviews for which the respective at least one sub-topic category does not share commonality with the identified at least one area of interest (Multiple ratings can be combined to form an aggregate score for the content. Human or machine participant enlistment and engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review, hyper-personalization and filtering of content and other communications distribution and display, to individual and/or group, propensity to respond and other factors including psychological and behavioral, and then monitor and score engagement, communications, job, task, submission, collaboration, presentation, publication, filtering, display, and workflow processes, see page 4).  
Regarding claim 6 Hendrickson teaches the computer system of claim 5, wherein the AI manager  is configured to dynamically derive the personal characteristic data from one or more hypertext transfer protocol (HTTP) cookies of the computer device, a social media profile, a social media site, or a combination thereof (Other sources such as news and research outlets, and social media, can be reviewed to pull in supporting or conflicting information for a recommendation, see page, 17).  
Regarding claim 7 Hendrickson teaches a computer program product to dynamically provide a rating from content commentary of a review associated with a topic, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to: 
access the review comprising the content commentary associated with the topic and apply natural language processing (NLP) to the content commentary of the accessed review to generate machine-readable topic data and machine-readable sentiment data, the topic data and the sentiment data being derived by the NLP from the content commentary of the accessed review (Natural language processing (NLP) analysis of the received data can be used to identify weighted facts, categories, and entities. The initial NLP, AI, and ML analyses can inform review assignments for and categorization of data before tunneling the data to machine review or a human network of experts in the identified categories, see page 16); 
apply AI to the sentiment data and the topic data, the AI manager applying AI (NLP may be used to extract information about supporting factors and recommendations, such as sentiment, entities and keywords (i.e., Location - US, Food Services, etc.), and categories of the data and RFs therein, see pages 19-20), the AI comprising program code to: 
dynamically identify at least one topic category associated with the topic data (NLP may be used to extract information about supporting factors and recommendations, categories, see page 20); 
dynamically identify a sentiment associated with the sentiment data (NLP may be used to extract information about supporting factors and recommendations, such as sentiment, see page 19); 
dynamically assess a dynamic value to the dynamically identified sentiment (Confidence scores returned from those NLP and ML processes can be captured. See page 20;  the real-time action rules-based system monitors user-configured notifications and manages recognized and newly discovered relevant factors and processes the information recognized relevant factors are weighted by sentiment, see page 24); 
and dynamically assess a dynamic rating for the accessed review based on the dynamic value (Upon initiation of coverage, the real-time action rules-based system monitors user-configured notifications and manages recognized and newly discovered relevant factors and processes the information recognized relevant factors are weighted by sentiment, relevance, or other metrics and searched for. Search results are then analyzed to identify new, previously unrecognized relevant factors which are then input-back into the system in an iterative fashion such that factors embodying several degrees of separation are searched and analyzed to uncover new information that may impact the company analysis, see page 24); 
and a director, operatively coupled to the AI manager , the director to generate output data, the generated output data being based on the dynamic rating (an initial analysis can provide multiple outputs including a preliminary ranking or score for various parameters such as accuracy or credibility. Another output may include identification of subject matter topics in the content and matching sections of the content with one or more specific human or machine reviewers having a threshold rating in that subject matter, see pages 8-9).  

However, Hendrickson does not teach a natural language (NL) manager to access the review comprising the content commentary associated with the topic and apply natural language processing (NLP) to the content commentary of the accessed review to generate machine-readable sub-topic data and machine-readable sentiment data, the sub- topic data and the sentiment data being derived by the NLP from the content commentary of the accessed review; 
an AI manager to apply AI to the sentiment data and the sub-topic data, the AI manager applying AI to: dynamically identify at least one sub-topic category associated with the sub-topic data; dynamically identify a sentiment associated with the sentiment data.
	In a similar field of endeavor Germanakos teaches systems, methods, and computer-readable media for analysis of data that is generated through the testing of software. In some implementations, the analysis module(s) 112 may employ the taxonomy 116 to perform a qualitative data analysis as an iterative modular learning process, see par. [0043].  The first level of the taxonomy can describe its main categories, e.g., as the higher level of abstraction of the predetermined organization of information. The taxonomy can include four different conceptual depths (e.g., cycles) of categories, which can provide a holistic understanding and knowledge of the qualitative data analysis process while at the same time acquiring or improving various related skills such as prioritization and formulation of action plans for analyzing certain types of feedback items. In the taxonomy, the goal-directed categories can include categories for Discover, Learn, Monitor, and Act, see par. [0044]. Moreover, vertical exploration within a stage reflects a perpendicular movement to each category for assigning different and more inclusive semantic meaning to a feedback item with respect to a task. The extracted knowledge follows a progressive transformational route combining the experiences and knowledge of the team members converting a feedback item from a global abstraction to a concrete fact with a specific meaning and associations. In the taxonomy the various categories can be decomposed in different classifications. Each category can be decomposed into sub-categories and in turn into operations (e.g., describing functions towards realizing the various sub-categories in a specific context, situation or location), see abstract. The various comments can be analyzed to determine similarities between comments and to determine whether the comments are similar enough to be clustered together, based on their semantic meaning and/or common actions or action goals. Clusters of comments refer to the (e.g., semantically) same or similar topic, or can otherwise reflect a determination that a group of comments are to be addressed together through a same eventually determined action. The determination may occur during a Discover phase, where the feedback items are checked and an attempted understanding at how those items are semantically related and can be fit together, or alternatively based on common future actions. In one instance, a first suggestion would be made by sentiment analysis (e.g., using a natural language processor (NLP)), and a text analyzer/algorithm would propose a first grouping of the existing items, see par. [0063].
It would have been obvious to one of ordinary skill in the art to combine the Hendrickson invention with the teachings of Germanakos for the benefit of improving various related skills such as prioritization and formulation of action plans for analyzing certain types of feedback items, see par. [0044].
However Hendrickson in view of Germanakos does not teach, the topic comprising a good and/or service; the sub-topic category representing an aspect of the good and/or service; dynamically identify a sentiment towards a quality of the aspect of the good and/or service based on the sentiment data; and the value reflecting the quality of the aspect of the good and/or service.
In the same field of endeavor Bala teaches methods and systems of assessing aggregate sentiments, see abstract. Bala’s invention relates to a method and system for the generation of a long-term numerical index that provides an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment. The numerical index may be indicative of a value of an entity in the area of interest, see par. [0004]. FIG. 1 illustrates a preferable embodiment of the invention comprising a sentiment analytic engine 1, which comprises a sentiment score interpreter 2 that gathers, quantifies, and measures sentiment feedback information corresponding to an informative item in an area of interest 5. In some embodiments, the areas of interest may relate to different categories or metrics relating to an entity. The areas of interest may relate to different ways of measuring value, finances, performance, image, publicity, responsibility, or activity of an entity. The areas of interest may be of interest to an investor who may want to invest in an entity, purchase or acquire products and services from the entity, or provide products and services to the entity, see par. [0046]. In some specific applications of the invention, the areas of interest may be economic entities such as corporations and the sentiment indices may relate to measures in domains including; product innovation/integrity, see par. [0129]. Product integrity & innovation may focus on the quality and innovativeness of products and service, see par. [0133]. In some embodiments, a confidence 570 and/or quality 580 of for the numerical score 560 may be provided. The confidence and/or quality  may be calculated. A quality  value 580 may be indicative of a concentration and/or freshness of observer input. A higher numerical quality value may correlate to greater concentration and/or freshness of observer input, see par. [0226].
It would have been obvious to one of ordinary skill in the art to combine the Hendrickson in view of Germanakos invention with the teachings of Bala for the benefit of assessing aggregate sentiments over time to generate an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment, see par. [0004].

Regarding claim 8 Hendrickson teaches the computer program product of claim 7, wherein: the program code is executable by the processor to: 
identify a static value for the accessed review (relevant factors may include previously recognized relevant factors, see page 15); 
and assess a static rating based on the static value, the static value provided by an entity that prepared the review (Current market values may be used to compare to past recommendations to rate how credible the recommendation was and can be analyzed using the AI tools to identify correlations between various data points and market value in order to modify and inform data points to look for in future analysis, see par. [0017]); 
and  32 Attorney Docket No. P201903381US01the generated output data is based on the dynamic rating and the static rating (unrecognized relevant factors that are subsequently recognized within the industry and/or community (PURFS), and still unrecognized relevant factors (SURF) that are still not recognized within the community and/or industry, see par. [0015]).  
Regarding claim 9 Hendrickson teaches the computer program of claim 7, wherein: the program code executable by the processor comprises program code executable by the processor to access a plurality of reviews comprising content commentary associated with the topic category and, for each of the accessed reviews, apply NLP to the content commentary of the accessed review to generate machine-readable respective sub-topic data and machine-readable respective sentiment data associated with the accessed review, the respective sub-topic data and the respective sentiment data of the accessed review being derived from the content commentary of the accessed review (he input data including comments created by end-users interacting with the software; generating one or more clusters of the comments, each cluster including a subset of the comments that are semantically similar; see par. [0005]);
the AI comprising program code to dynamically identify a sentiment associated with the sentiment data comprises, for each of the accessed reviews, program code executable by the processor to dynamically identify a respective sentiment associated with the respective sentiment data of the accessed review (Subsequently, in the taxonomy the various categories can be decomposed in different classifications as follows. Each category can be decomposed into sub-categories, see par. [0046]); 
the AI manager  applying AI to  dynamically identify a sentiment associated with the sentiment data comprises, for each of the accessed reviews, the AI manager  applying AI to  dynamically identify a respective sentiment associated with the respective sentiment data of the accessed review (The taxonomy enables a systematic and flexible organization of usability testing result information e.g., opinions, behaviors, sentiments, see par. [0016]); 
the AI comprising program code to dynamically assess a dynamic value to the dynamically identified sentiment comprises, for each of the accessed reviews, program code to dynamically assess a respective dynamic value to the dynamically identified sentiment of the accessed review  (The insights into the research results can be presented through a UI with multiple smart cards that present the collected data, outcome of prior calculations and decisions. The information presented in the cards may be dynamically connected to the analysis module and updated in real time as further information is received and generated, see par. [0090]); 
the AI comprising program code executable by the processor to dynamically assess a dynamic rating for the accessed review based on the dynamic value comprises program code either to (a) dynamically assess respective dynamic ratings for the accessed reviews based on the respective dynamic values and determine the dynamic rating based on the respective dynamic ratings, or (b) dynamically assess the dynamic rating based on the respective dynamic values of the accessed reviews (Insights refer, generally, to the results of all the calculations and algorithms that take place during each phase and fused to the Smart Overview and visual cards for monitoring and further guided exploration in the data set e.g., the system can drill in having a specific value/result. Therefore, insights might include statistical outcomes/graphs/data visualizations/tables for comparison, trends, and frequencies, among others, see par. [0090]); 
and the generated output data is based on the dynamic rating of the accessed reviews (sights might include statistical outcomes/graphs/data visualizations/tables for comparison, trends, and frequencies, among others. The insights into the research results can be presented through a UI , see par. [0090]).  
Bala teaches the AI comprising program code to dynamically identify a sentiment towards a quality of the aspect of the good and/or service based on the sentiment data comprises, for each of the accessed reviews, program code executable by the processor to dynamically identify a respective sentiment towards a quality of the aspect of the good and/or service based on the respective sentiment data of the accessed review (sentiment that is generated may provide observers with feedback of the values of the sentiment index or indices associated with the area of interest, enabling further sentiment input by additional observers. The feedback provided to an observer may incorporate or aggregate values of the sentiment index or indices from other observers, see par. [0042]; Product integrity & innovation may focus on the quality and innovativeness of products and service, see par. [0133]).
Regarding claim 10 Hendrickson teaches the computer program product of claim 9, wherein: the program code is executable by the processor to:36 Attorney Docket No. P201903381US01 
 33 access personal characteristic data of an entity Attorney Docket No. P201903381US01 (the dynamic aspects of the invention allow for continuous monitoring of changing facts and user feedback captured in previous steps for validating and updating recommendations, see page 18); 
identify at least one area of interest from the accessed personal characteristic data (initial machine analysis of content, communication and collaboration may identify one or more subject matter or other classifications for any piece of content and, matching those classifications to human and other machine participants according to their ranking in that area, see page 4); 
and for each of the accessed reviews, dynamically determine whether or not the at least one respective sub-topic category shares commonality with the identified at least one area of interest, the generated output data is based on the dynamic rating of the accessed reviews for which the respective at least one sub-topic category shares commonality with the identified at least one area of interest, and wherein the generated output data is not based on the dynamic rating of the accessed reviews for which the respective at least one sub- topic category does not share commonality with the identified at least one area of interest (Custom natural language processing, and other machine content analysis methods algorithms may be designed for each field or subject matter area to recognize and analyze content in that area. Machine learning algorithms can be trained on content elements consisting of human and/or machine-verified content and its associated rating or score to identify unseen or previously unknown features common to high quality to true content, and also used to customize processes specific to the audience or objective, see page 4; Such an initial analysis can provide multiple outputs including a preliminary ranking or score for various parameters such as accuracy or credibility. Another output may include identification of subject matter topics in the content and matching sections of the content with one or more specific human or machine reviewers having a threshold rating in that subject matter. Scores for the content from one or more human or machine reviews can be configured and then compiled to provide a rating or score for the content which can then be configured and/or filtered for display distribution, publishing, consuming, and/or delivery to a third or multiple parties, see page 8-9). 
Regarding claim 11 Hendrickson teaches the computer program product of claim 9, wherein: the program code is executable by the processor to: 
access personal characteristic data of an entity (user profiles, see page 20); 
identify at least one area of interest from the accessed personal characteristic data (h a user interface provides relevant factors to the user based, for example, on an interest in a company, see page 27); 
and for each of the accessed reviews: dynamically determine whether or not the at least one respective sub-topic category shares commonality with the identified at least one area of interest, identify a respective static value for the accessed review (initial machine analysis of content, communication and collaboration may identify one or more subject matter or other classifications for any piece of content and, matching those classifications to human and other machine participants according to their ranking in that area, can funnel the relevant content to the participant for machine, human, crowd, and/or community configuring, filtering, display, review and rating, see page 4); 
and assess a respective static rating based on the respective static value for the accessed review, and the generated output data is based on the dynamic rating and the respective static ratings of the accessed reviews for which the respective at least one sub-topic category shares commonality with the identified at least one area of interest, and wherein the generated output data is not based on the dynamic rating and the respective static ratings of the accessed reviews for which the respective at least one sub-topic category does not share commonality with the identified at least one area of interest (Multiple ratings can be combined to form an aggregate score for the content. Human or machine participant enlistment and engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review, hyper-personalization and filtering of content and other communications distribution and display, to individual and/or group, propensity to respond and other factors including psychological and behavioral, and then monitor and score engagement, communications, job, task, submission, collaboration, presentation, publication, filtering, display, and workflow processes, see page 4)
Regarding claim 12 Hendrickson teaches the computer program product of claim 11, wherein the computer code executable by the processor to access personal characteristic data of an entity comprises computer code executable by the processor to dynamically derive the personal characteristic data from one or more hypertext transfer protocol (HTTP) cookies of the computer device, a social media profile, a social media site, or a combination thereof (Other sources such as news and research outlets, and social media, can be reviewed to pull in supporting or conflicting information for a recommendation, see page, 17).    
Regarding claim 13 Hendrickson teaches the computer program product of claim 11, wherein the personal characteristic data comprises demographic characteristic data, the demographic characteristic data comprising physical impairment, age, religious affiliation, ethnicity, geographical location, or a combination thereof (Machine review can also be used to evaluate data. NLP may be used to extract information about supporting factors and recommendations, such as sentiment, entities and keywords i.e., Location - US, Food Services, etc., and categories of the data and RFs therein, see pages 19-20).  
Regarding claim 14 Hendrickson teaches a method comprising: 
accessing a review comprising the content commentary associated with the topic and applying natural language processing (NLP) to the content commentary of the accessed review to generate machine-readable topic data and machine-readable sentiment data, the topic data and the sentiment data being derived by the NLP from the content commentary of the accessed review (Natural language processing (NLP) analysis of the received data can be used to identify weighted facts, categories, and entities. The initial NLP, AI, and ML analyses can inform review assignments for and categorization of data before tunneling the data to machine review or a human network of experts in the identified categories, see page 16); 
applying artificial intelligence (AI) to the sentiment data and the topic data, the AI manager applying AI (NLP may be used to extract information about supporting factors and recommendations, such as sentiment, entities and keywords (i.e., Location - US, Food Services, etc.), and categories of the data and RFs therein, see pages 19-20), the AI: 
dynamically identifying at least one topic category associated with the topic data (NLP may be used to extract information about supporting factors and recommendations, categories, see page 20); 
dynamically identifying a sentiment associated with the sentiment data (NLP may be used to extract information about supporting factors and recommendations, such as sentiment, see page 19); 
dynamically assessing a dynamic value to the dynamically identified sentiment (Confidence scores returned from those NLP and ML processes can be captured. See page 20;  the real-time action rules-based system monitors user-configured notifications and manages recognized and newly discovered relevant factors and processes the information recognized relevant factors are weighted by sentiment, see page 24); 
and dynamically assessing a dynamic rating for the accessed review based on the dynamic value (Upon initiation of coverage, the real-time action rules-based system monitors user-configured notifications and manages recognized and newly discovered relevant factors and processes the information recognized relevant factors are weighted by sentiment, relevance, or other metrics and searched for. Search results are then analyzed to identify new, previously unrecognized relevant factors which are then input-back into the system in an iterative fashion such that factors embodying several degrees of separation are searched and analyzed to uncover new information that may impact the company analysis, see page 24); 
and generating output data, the generated output data being based on the dynamic rating (an initial analysis can provide multiple outputs including a preliminary ranking or score for various parameters such as accuracy or credibility. Another output may include identification of subject matter topics in the content and matching sections of the content with one or more specific human or machine reviewers having a threshold rating in that subject matter, see pages 8-9).  

However, Hendrickson does not teach a natural language (NL) manager to access the review comprising the content commentary associated with the topic and apply natural language processing (NLP) to the content commentary of the accessed review to generate machine-readable sub-topic data and machine-readable sentiment data, the sub- topic data and the sentiment data being derived by the NLP from the content commentary of the accessed review; 
an AI manager to apply AI to the sentiment data and the sub-topic data, the AI manager applying AI to : dynamically identify at least one sub-topic category associated with the sub-topic data; dynamically identify a sentiment associated with the sentiment data.
	In a similar field of endeavor Germanakos teaches systems, methods, and computer-readable media for analysis of data that is generated through the testing of software. In some implementations, the analysis module(s) 112 may employ the taxonomy 116 to perform a qualitative data analysis as an iterative modular learning process, see par. [0043].  The first level of the taxonomy can describe its main categories, e.g., as the higher level of abstraction of the predetermined organization of information. The taxonomy can include four different conceptual depths (e.g., cycles) of categories, which can provide a holistic understanding and knowledge of the qualitative data analysis process while at the same time acquiring or improving various related skills such as prioritization and formulation of action plans for analyzing certain types of feedback items. In the taxonomy, the goal-directed categories can include categories for Discover, Learn, Monitor, and Act, see par. [0044]. Moreover, vertical exploration within a stage reflects a perpendicular movement to each category for assigning different and more inclusive semantic meaning to a feedback item with respect to a task. The extracted knowledge follows a progressive transformational route combining the experiences and knowledge of the team members converting a feedback item from a global abstraction to a concrete fact with a specific meaning and associations. In the taxonomy the various categories can be decomposed in different classifications. Each category can be decomposed into sub-categories and in turn into operations (e.g., describing functions towards realizing the various sub-categories in a specific context, situation or location), see abstract. The various comments can be analyzed to determine similarities between comments and to determine whether the comments are similar enough to be clustered together, based on their semantic meaning and/or common actions or action goals. Clusters of comments refer to the (e.g., semantically) same or similar topic, or can otherwise reflect a determination that a group of comments are to be addressed together through a same eventually determined action. The determination may occur during a Discover phase, where the feedback items are checked and an attempted understanding at how those items are semantically related and can be fit together, or alternatively based on common future actions. In one instance, a first suggestion would be made by sentiment analysis (e.g., using a natural language processor (NLP)), and a text analyzer/algorithm would propose a first grouping of the existing items, see par. [0063].
It would have been obvious to one of ordinary skill in the art to combine the Hendrickson invention with the teachings of Germanakos for the benefit of improving various related skills such as prioritization and formulation of action plans for analyzing certain types of feedback items, see par. [0044].
However Hendrickson in view of Germanakos does not teach, the topic comprising a good and/or service; the sub-topic category representing an aspect of the good and/or service; dynamically identify a sentiment towards a quality of the aspect of the good and/or service based on the sentiment data; and the value reflecting the quality of the aspect of the good and/or service.
In the same field of endeavor Bala teaches methods and systems of assessing aggregate sentiments, see abstract. Bala’s invention relates to a method and system for the generation of a long-term numerical index that provides an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment. The numerical index may be indicative of a value of an entity in the area of interest, see par. [0004]. FIG. 1 illustrates a preferable embodiment of the invention comprising a sentiment analytic engine 1, which comprises a sentiment score interpreter 2 that gathers, quantifies, and measures sentiment feedback information corresponding to an informative item in an area of interest 5. In some embodiments, the areas of interest may relate to different categories or metrics relating to an entity. The areas of interest may relate to different ways of measuring value, finances, performance, image, publicity, responsibility, or activity of an entity. The areas of interest may be of interest to an investor who may want to invest in an entity, purchase or acquire products and services from the entity, or provide products and services to the entity, see par. [0046]. In some specific applications of the invention, the areas of interest may be economic entities such as corporations and the sentiment indices may relate to measures in domains including; product innovation/integrity, see par. [0129]. Product integrity & innovation may focus on the quality and innovativeness of products and service, see par. [0133]. In some embodiments, a confidence 570 and/or quality 580 of for the numerical score 560 may be provided. The confidence and/or quality  may be calculated. A quality  value 580 may be indicative of a concentration and/or freshness of observer input. A higher numerical quality value may correlate to greater concentration and/or freshness of observer input, see par. [0226].
It would have been obvious to one of ordinary skill in the art to combine the Hendrickson in view of Germanakos invention with the teachings of Bala for the benefit of assessing aggregate sentiments over time to generate an enhanced metric reflecting sentiment associated with rapidly changing indications of sentiment, see par. [0004].
Regarding claim 15 Hendrickson teaches the method of claim 14, further comprising: 
identifying a static value for the accessed review (relevant factors may include previously recognized relevant factors, see page 15); 
and assessing a static rating based on the static value (Current market values may be used to compare to past recommendations to rate how credible the recommendation was and can be analyzed using the AI tools to identify correlations between various data points and market value in order to modify and inform data points to look for in future analysis, see par. [0017]),
wherein32 Attorney Docket No. P201903381US01the generated output data is based on the dynamic rating and the static rating (unrecognized relevant factors that are subsequently recognized within the industry and/or community (PURFS), and still unrecognized relevant factors (SURF) that are still not recognized within the community and/or industry, see par. [0015]).  
Regarding claim 16 Germanakos teaches the method of claim 14, wherein: said accessing a review comprises accessing a plurality of reviews comprising content commentary associated with the topic category and, for each of the accessed reviews, applying NLP to the content commentary of the accessed review to generate machine-readable respective sub-topic data and machine-readable respective sentiment data associated with the accessed review, the respective sub-topic data and the respective sentiment data of the accessed review being derived from the content commentary of the accessed review (the input data including comments created by end-users interacting with the software; generating one or more clusters of the comments, each cluster including a subset of the comments that are semantically similar; see par. [0005]); 
said dynamically identifying at least one sub-topic category associated with the sub-topic data comprises, for each of the accessed reviews, dynamically identifying at least one respective sub-topic category associated with the respective sub-topic data of the accessed review (Subsequently, in the taxonomy the various categories can be decomposed in different classifications as follows. Each category can be decomposed into sub-categories, see par. [0046]); The taxonomy enables a systematic and flexible organization of usability testing result information e.g., opinions, behaviors, sentiments, see par. [0016]); 
said dynamically identifying a sentiment associated with the sentiment data comprises, for each of the accessed reviews, dynamically identifying a respective sentiment associated with the respective sentiment data of the accessed review; said dynamically assessing a dynamic value to the dynamically identified sentiment comprises, for each of the accessed reviews, dynamically assessing a respective dynamic value to the dynamically identified sentiment of the accessed review (The insights into the research results can be presented through a UI with multiple smart cards that present the collected data, outcome of prior calculations and decisions. The information presented in the cards may be dynamically connected to the analysis module and updated in real time as further information is received and generated, see par. [0090]); 
said dynamically assessing a dynamic rating for the accessed review based on the dynamic value comprises either (a) dynamically assessing respective dynamic ratings for the accessed reviews based on the respective dynamic values and determining the dynamic rating based on the respective dynamic ratings, or (b) dynamically assessing the dynamic rating based on the respective dynamic values of the accessed reviews (Insights refer, generally, to the results of all the calculations and algorithms that take place during each phase and fused to the Smart Overview and visual cards for monitoring and further guided exploration in the data set e.g., the system can drill in having a specific value/result. Therefore, insights might include statistical outcomes/graphs/data visualizations/tables for comparison, trends, and frequencies, among others, see par. [0090]); 
and the generated output data is based on the dynamic rating of the accessed reviews (sights might include statistical outcomes/graphs/data visualizations/tables for comparison, trends, and frequencies, among others. The insights into the research results can be presented through a UI , see par. [0090]).  
Bala teaches said dynamically identifying a sentiment towards a quality of the aspect of the good and/or service based on the sentiment data comprises, for each of the accessed reviews, dynamically identifying a respective sentiment towards a quality of the aspect of the good and/or service based on the respective sentiment data of the accessed review (sentiment that is generated may provide observers with feedback of the values of the sentiment index or indices associated with the area of interest, enabling further sentiment input by additional observers. The feedback provided to an observer may incorporate or aggregate values of the sentiment index or indices from other observers, see par. [0042]; Product integrity & innovation may focus on the quality and innovativeness of products and service, see par. [0133]).

Regarding claim 17 Hendrickson teaches the method of claim 16, further comprising:  
accessing personal characteristic data of an entity 33 Attorney Docket No. P201903381US01 (the dynamic aspects of the invention allow for continuous monitoring of changing facts and user feedback captured in previous steps for validating and updating recommendations, see page 18); 
39 Attorney Docket No. P201903381US01identifying at least one area of interest from the accessed personal characteristic data (initial machine analysis of content, communication and collaboration may identify one or more subject matter or other classifications for any piece of content and, matching those classifications to human and other machine participants according to their ranking in that area, see page 4); 
and the AI manager  is configured to, for each of the accessed reviews, dynamically determine whether or not the at least one respective sub-topic category shares commonality with the identified at least one area of interest (Custom natural language processing, and other machine content analysis methods algorithms may be designed for each field or subject matter area to recognize and analyze content in that area. Machine learning algorithms can be trained on content elements consisting of human and/or machine-verified content and its associated rating or score to identify unseen or previously unknown features common to high quality to true content, and also used to customize processes specific to the audience or objective, see page 4); 
and for each of the accessed reviews, dynamically determining whether or not the at least one respective sub-topic category shares commonality with the identified at least one area of interest, wherein the generated output data is based on the dynamic rating of the accessed reviews for which the respective at least one sub-topic category shares commonality with the identified at least one area of interest, and wherein the generated output data is not based on the dynamic rating of the accessed reviews for which the respective at least one sub-topic category does not share commonality with the identified at least one area of interest (Custom natural language processing, and other machine content analysis methods algorithms may be designed for each field or subject matter area to recognize and analyze content in that area. Machine learning algorithms can be trained on content elements consisting of human and/or machine-verified content and its associated rating or score to identify unseen or previously unknown features common to high quality to true content, and also used to customize processes specific to the audience or objective, see page 4; Such an initial analysis can provide multiple outputs including a preliminary ranking or score for various parameters such as accuracy or credibility. Another output may include identification of subject matter topics in the content and matching sections of the content with one or more specific human or machine reviewers having a threshold rating in that subject matter. Scores for the content from one or more human or machine reviews can be configured and then compiled to provide a rating or score for the content which can then be configured and/or filtered for display distribution, publishing, consuming, and/or delivery to a third or multiple parties, see page 8-9).
Regarding claim 18 Hendrickson teaches the method of claim 16, further comprising
accessing personal characteristic data of an entity (user profiles, see page 20); 
identifying at least one area of interest from the accessed personal characteristic data (h a user interface provides relevant factors to the user based, for example, on an interest in a company, see page 27); 
dynamically determining  whether or not the at least one respective sub-topic category shares commonality with the identified at least one area of interest, identify a respective static value for the accessed review (initial machine analysis of content, communication and collaboration may identify one or more subject matter or other classifications for any piece of content and, matching those classifications to human and other machine participants according to their ranking in that area, can funnel the relevant content to the participant for machine, human, crowd, and/or community configuring, filtering, display, review and rating, see page 4); 
and assessing a respective static rating based on the respective static value for the accessed review, wherein the generated output data is based on the dynamic rating and the respective static ratings of the accessed reviews for which the respective at least one sub- topic category shares commonality with the identified at least one area of interest, and wherein the generated output data is not based on the dynamic rating and the respective static ratings of the accessed reviews for which the respective at least one sub-topic category does not share commonality with the identified at least one area of interest (Multiple ratings can be combined to form an aggregate score for the content. Human or machine participant enlistment and engagement may be managed through a targeted relevance engine to identify and match reviewers with specific content and communications to review, hyper-personalization and filtering of content and other communications distribution and display, to individual and/or group, propensity to respond and other factors including psychological and behavioral, and then monitor and score engagement, communications, job, task, submission, collaboration, presentation, publication, filtering, display, and workflow processes, see page 4).  
Regarding claim 19 Hendrickson teaches the method of claim 18, wherein said accessing of personal characteristic data comprises dynamically deriving the personal characteristic data from one or more hypertext transfer 40 Attorney Docket No. P201903381US01protocol (HTTP) cookies of the computer device, a social media profile, a social media site, or a combination thereof (Other sources such as news and research outlets, and social media, can be reviewed to pull in supporting or conflicting information for a recommendation, see page, 17).    
Regarding claim 20 Hendrickson teaches the method of claim 18, wherein the personal characteristic data comprises demographic characteristic data, the demographic characteristic data comprising physical impairment, age, religious affiliation, ethnicity, geographical location, or a combination thereof (Machine review can also be used to evaluate data. NLP may be used to extract information about supporting factors and recommendations, such as sentiment, entities and keywords i.e., Location - US, Food Services, etc., and categories of the data and RFs therein, see pages 19-20).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656